Citation Nr: 1244231	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-30 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected major depressive disorder (MDD) with anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran reportedly had active duty service with the United States Air Force from August 1971 to September 1972 and a subsequent period of active service with the United States Army from June 1977 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a regional office of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2009.  A statement of the case was issued in June 2010, and a substantive appeal was received in July 2010.  The Veteran requested a Board videoconference hearing, which was scheduled for February 2012; however, the Veteran did not appear for the hearing and made no attempt to reschedule.  

The Veteran's notice of disagreement also initiated an appeal from that part of the November 2008 rating decision which denied service connection for psychiatric disability.  However, service connection was subsequently established for major depression with anxiety by rating decision in June 2010.  

Additionally, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension as secondary to his service-connected MDD with anxiety.  The Board notes that he has not been afforded a VA examination to determine the likely nature and etiology of his hypertension.  However, the Veteran has submitted evidence showing that he receives ongoing treatment for hypertension and MDD.  On multiple occasions, it is noted in his treatment records that the Veteran believes his MDD and anxiety are the cause of his hypertension.  There is no indication from the record that his treatment providers have confirmed, or refuted, this belief.   

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran has been diagnosed with hypertension, the Veteran has established that his MDD with anxiety is service-connected, he has submitted evidence indicating that his hypertension may possibly be associated with his MDD, and there is no medical evidence adequately addressing the evidence and details specific to the Veteran's particular case.

The Board finds that a VA examination with an etiology opinion is warranted in this case to permit informed appellate review of this issue.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for an appropriate examination to evaluate the etiology of his hypertension.  .  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that any current hypertension was manifested during the Veteran's active duty service or within one year of discharge, or is otherwise causally related to such service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that any current hypertension is proximately caused by the Veteran's MDD with anxiety?

(c) Is it is at least as likely as not (a 50% or higher degree of probability) that any current hypertension has been permanently aggravated by the Veteran's MDD with anxiety?

A detailed rationale for all opinions expressed should be provided.  

2. In the interested of avoiding future remand, the RO/AMC should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

3.  The RO should then review the expanded record and determine whether service connection for hypertension, claimed as secondary to service-connected MDD with anxiety, is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


